Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 1 of 21 PageID 83




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

BRIANT COLEMAN
                                   CASE NO.: 6:21-cv-547-GAP-DCI
      Plaintiff,

vs.

THE UNIVERSITY OF
CENTRAL FLORIDA BOARD
OF TRUSTEES, an agency of
the State of Florida,

     Defendant.
__________________________________/

DEFENDANT’S MOTION FOR A MORE DEFINITE STATEMENT
OR, IN THE ALTERNATIVE, MOTION TO DISMISS THE FIRST
       AMENDED COMPLAINT AND INCORPORATED
                MEMORANDUM OF LAW

      Defendant, The University of Central Florida Board of Trustees

(“BOT”), pursuant to Rules 8, 12(b)(6) (e), and 12(e), Federal Rules of

Civil Procedure, hereby moves for a more definite statement or, in the

alternative, moves to dismiss the First Amended Complaint and Demand

for Jury Trial filed by Plaintiff on the grounds set forth below.

                          I.   INTRODUCTION

      Plaintiff’s First Amended Complaint alleges one count for race

discrimination in violation of 42 U.S.C. §1983 and one count for

                                     1
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 2 of 21 PageID 84




retaliation in violation of 42 U.S.C. §1983. Due to the pleading

deficiencies as set below, Plaintiff’s claims must be dismissed.

                       II.   STANDARD OF LAW

  A. Standard Applied to a Motion for More Definite Statement

     A motion for more definite statement is appropriate if a pleading

“is so vague or ambiguous that a party cannot reasonably be required to

frame a responsive pleading.” Rule 12(e), Fed.R.Civ.P. Upon motion that

points to the purported defects and the details desired, the Court may

order the filing of a more definite statement. In considering such a

motion, the Court should be mindful of the liberal pleading requirements

of the Federal Rules of Civil Procedure, pursuant to which a “short and

plain statement of the claim” will suffice. Rule 8(a)(2), Fed.R.Civ.P.

  B. Standard Applied to a Motion to Dismiss

     In evaluating a motion to dismiss, a district court shall begin by

identifying conclusory allegations that are not entitled to an assumption

of truth. See Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010). “While

legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). The court must then accept all the well-pleaded factual


                                     2
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 3 of 21 PageID 85




allegations in the complaint as true and determine whether they

plausibly give rise to an entitlement to relief. See Randall, 610 F.3d at

709. Although a complaint does not have to contain intricate details of

the Plaintiff’s claims, a pleading that offers mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” will not do.

Twombly, 550 U.S. at 555.

     Additionally, to survive a motion to dismiss, the plaintiff must

articulate “enough facts to state a claim for relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (abrogating

Conley v. Gibson, 355 U.S. 41 (1957)); Ashcroft v. Iqbal, 129 S.Ct. 1937

(2009) (explaining the standard applicable to motions to dismiss). “Where

the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has not shown that the pleader

is entitled to relief.” Iqbal, 556 U.S. at 679, quoting Fed. Rule Civ. Proc.

8(a)(2). If the defendant shows the court that the plaintiff’s espoused

theories of liability fail as a matter of law, then dismissal with prejudice

is appropriate. See Linder v. Portocarrero, 963 F.2d 332, 334-36 (11th

Cir. 1992).

  III.   MOTION FOR A MORE DEFINITE STATEMENT AND
            INCORPORATED MEMORANDUM OF LAW

                                     3
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 4 of 21 PageID 86




     Both of Plaintiff’s claims for relief are brought pursuant to 42

U.S.C. §1983, however neither count identifies the substantive right,

privilege, or immunity BOT allegedly violated. Instead, both counts

merely refer to 42 U.S.C. §1983 along with conclusory statements of

racial discrimination (Count I) and retaliation (Count II). Section 1983,

however, does not create any substantive rights, it merely provides a

remedy for deprivation of rights established by the United States

Constitution or the laws of the United States. See Baker v. McCollan, 443

U.S. 137, 144 n.3 (1979).

     Pursuant to Rule 12(e), Fed.R.Civ.P., “[a] party may move for a

more definite statement of a pleading to which a responsive pleading is

allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” In this case, Plaintiff’s two claims have

left BOT to guess or infer which of Plaintiffs rights it has allegedly

violated. Each of the potential rights that might be asserted under

Section 1983 have different elements to prove. Without knowing which

rights are implicated, both of Plaintiff’s claims for relief are too vague

and ambiguous for Defendant to reasonably prepare an adequate

response. Therefore, BOT respectfully requests this Court enter an Order

                                     4
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 5 of 21 PageID 87




requiring Plaintiff to make a more definite statement under Rule 12(e),

Fed.R.Civ.P.

   IV. IN THE ALTERNATIVE, DEFENDANT’S MOTION TO
      DISMISS AND INCORPORATED MEMORANDUM OF LAW

     On a motion to dismiss for failure to state a claim, the question for

the trial court is not whether the plaintiff will ultimately prevail, but

whether his complaint is sufficient to cross the federal court's threshold.

Skinner v. Switzer, 562 U.S. 521 (2011). In Skinner, the Court noted that

Rule 8(a)(2) , Fed. R. Civ. P. generally requires only a plausible short and

plain statement of the plaintiff's claim, not an exposition of his legal

argument. However, threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice to survive

a motion to dismiss for failure to state a claim. Wasatch Equality v. Alta

Ski Lifts Co., 820 F.3d 381, 386 (10th Cir. 2016). Conclusional allegations

or legal conclusions masquerading as factual conclusions will also not

suffice to prevent a motion to dismiss for failure to state a claim.

Anderson v. Valdez, 845 F.3d 580, 589 (5th Cir. 2016). In the case at hand,

Plaintiff has failed to recite the bare minimum elements of a cause of

action by failing to establish which of his rights he claims have been



                                     5
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 6 of 21 PageID 88




violated and, instead, asserts conclusory statements that do not suffice

to survive a motion to dismiss.

     Plaintiff’s claims for relief contained in the First Amended

Complaint fail to identify which of Plaintiff’s substantive rights have

allegedly been violated by Defendant, making it difficult (if not

impossible) for Defendant to adequately respond to these claims. Count I

purportedly alleges racial discrimination under 42 U.S.C. §1983 and

Count II purportedly alleges retaliation under 42 U.S.C. §1983, yet

neither claim pleads the proper elements sufficient to state a claim.

Accordingly, Plaintiff’s First Amended Complaint is subject to dismissal

as a shotgun pleading and for failure to state a claim.

  A. Plaintiff’s First Amended Complaint is subject to dismissal
     as a shotgun pleading.

     In addition to the issues raised infra and supra, the Complaint

should be dismissed because it is a shotgun pleading in violation of Rules

8(a) and 10(b), Fed.R.Civ.P.      As identified by the Eleventh Circuit,

shotgun pleadings generally present in one of four different ways:

           (1) a complaint “containing multiple counts where each
           count adopts the allegations of all preceding counts,
           causing each successive count to carry all that came
           before and the last count to be a combination of the
           entire complaint”; (2) a complaint “replete with

                                     6
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 7 of 21 PageID 89




           conclusory, vague, and immaterial facts not obviously
           connected to any particular cause of action”; (3) a
           complaint that fails to separate “into a different count
           each cause of action or claim for relief;’ and (4)
           complaints containing “multiple claims against multiple
           defendants without specifying which of the defendants
           are responsible for which acts or omissions, or which of
           the defendants the claim is brought against.”

Surgery Ctr. of Viera, LLC v. Meritain Health, Inc., 2020 WL 7389987,

at *9 (M.D. Fla. June 1, 2020), report and recommendation adopted 2020

WL 7389447 (M.D. Fla. June 16, 2020), citing Weiland v. Palm Beach Cty.

Sheriff's Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015).

     Shotgun pleadings in a complaint violate the rule setting forth the

notice pleading standard by failing, to one degree or another, to give the

defendant adequate notice of the claims against them and the grounds

upon which each claim rests. Vibe Micro, Inc. v. Shabanets, 878 F.3d

1291, 1294-95 (11th Cir. 2018). The court in Vibe Micro, Inc. noted that a

district court has the inherent authority to control its docket and to

ensure the prompt resolution of lawsuits, which includes the ability to

dismiss a complaint on shotgun pleading grounds. Id. at 1295. The

Eleventh Circuit also held that if a plaintiff amends a shotgun complaint

and it contains the same deficiency, the district court should strike his

pleading or, depending on the circumstances, dismiss his case and

                                     7
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 8 of 21 PageID 90




consider the imposition of monetary sanctions. Id. at 1295. Any one of the

four shotgun pleading types listed above may be sufficient to require a

dismissal for failure to provide BOT with adequate notice of the

allegations against it, and Plaintiff’s First Amended Complaint consists

of at least three, as discussed below.

     This is Plaintiff’s second failed attempt to file a proper complaint.

Plaintiff’s first attempt alleged racial discrimination under 42 U.S.C.

§1981. Among other reasons, Plaintiffs original Complaint was dismissed

because Section 1981 is not the proper statutory basis for his claim.

Plaintiff’s First Amended Complaint merely restates the same Count I

from his original Complaint, replacing references to Section 1981 with

references to Section 1983 and citing this statute. Count I of the First

Amended Complaint should be dismissed as a shotgun pleading that fails

to separate into a different count each cause of action or claim for relief,

as it impermissibly lumps together multiple claims of relief against

Defendant. Count I appears to assert a claim against the Defendant for

discrimination based on disparate treatment due to Plaintiff’s race, but

it also contains allegations appearing to assert a claim for hostile work

environment. Claims of disparate treatment and hostile work


                                     8
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 9 of 21 PageID 91




environment are two different theories of relief and should be pled

separately. The differing analytical standards governing each theory

mean that allegations that may be sufficient to establish one claim, do

not necessarily support an action based on another claim.          Further,

failure to plead these theories separately robs Defendant of adequate

notice of the claims brought against it and the grounds upon which each

claim rests.

     Similarly, Plaintiff added Count II for retaliation under Section

1983, but as detailed below, Count II fails to identify the grounds upon

which this claim rests by failing to specify which right, immunity, or

privilege Plaintiff is basing his allegations on under 42 U.S.C. §1983.

Count II also includes, by reference, all the preceding paragraphs (1

through 53) including those of Count I thereby failing to identify which

facts support this specific claim. Plaintiff has failed to assert the grounds

upon which he bases his claims under Section 1983 and thereby failed to

give Defendant adequate notice of the claims against them.

     As a result, Plaintiff’s First Amended Complaint is Plaintiff’s

second shotgun pleading and is subject to dismissal.

  B. Count I Should be Dismissed for Failure to State a Claim.


                                     9
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 10 of 21 PageID 92




      Count I, brought under 42 U.S.C. § 1983, fails to state a claim for

racial discrimination. According to Plaintiff, Defendant committed racial

discrimination in violation of § 1983 when he was terminated by

Defendant.1 Count I improperly combines multiple claims into one count

and fails to identify which of Plaintiff’s rights were allegedly implicated

by Defendant, the First Amended Complaint further fails to contain

sufficient details about Plaintiff’s employment situation to make either a

plausible disparate treatment or a hostile work environment claim.

        i.   Disparate Treatment

      Plaintiff has failed to allege a violation of any specific right,

immunity, or privilege in Count I, race                     discrimination. Race

discrimination is a legal conclusion, not a right. Defendant must guess

what Plaintiff is trying to plead. Is Plaintiff alleging a violation of the

Equal Protection Clause? Even if properly pled, Plaintiff fails to

adequately allege the elements of a prima facia case of racial

discrimination under § 1983 in violation of the Equal Protection Clause.




1Plaintiff states in Count I that he was terminated, yet in other portions of the First
Amended Complaint states that he was given a “notice of non-renewal” of his
employment contract. See Plaintiff’s First Amended Complaint at ¶28.
                                          10
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 11 of 21 PageID 93




      To allege a prima facie case of racial discrimination under § 1983 in

violation of the Equal Protection Clause, a plaintiff must show (1) he

belongs to a protected class; (2) he was qualified to do the job; (3) he was

subjected to adverse employment action; and (4) his employer treated

similarly situated employees outside his class more favorably. Crawford

v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008). Paragraph 15 of the First

Amended Complaint contains the legal conclusion that “Defendant

subjected Plaintiff to disparate treatment on the basis of his race.

Defendant continuously showed non-Black employees preferential

treatment and Plaintiff was treated less favorably due to his race.”

Plaintiff then goes on to allege specific facts to support his claims for a

hostile work environment and retaliation yet does not state a single fact

to support that he was faced with any disparate treatment.

      Plaintiff has neither alleged facts that that he was qualified to do

the job he was given nor that any other employee was similarly situated

and treated more favorably. He has not pointed to any discipline under

similar circumstances that any other person received, nor has he alleged

that any other person under similar circumstances was disciplined

differently. Therefore, even assuming he had properly pled racial


                                     11
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 12 of 21 PageID 94




discrimination under § 1983 in violation of the Equal Protection Clause,

his Complaint does not factually support or fulfill the elements of this

purported claim.

       ii.   Hostile Work Environment

      Count I of the First Amended Complaint attempts to allege the

existence of a hostile work environment but fails to adequately do so.

Once again, Plaintiff has left Defendant to assume that Plaintiff’s

allegation of a hostile work environment under Section 1983 implicates

the Equal Protection Clause.2 In the Eleventh Circuit, the same five

elements to establish a prima facie case of hostile work environment

under Title VII are required to establish a hostile work environment

claim under § 1983. Short v. Immokalee Water & Sewer Dist., 165 F.

Supp. 3d 1129, 1149 (M.D. Fla. 2016); Cross v. Alabama, 49 F.3d 1490,

1508 (11th Cir. 1995). To plead a claim for hostile work environment

Plaintiff must prove that: (1) he belongs to protected group, (2) he was

subjected to unwelcome harassment, (3) harassment was based on his

membership in a protected group, (4) it was severe or pervasive enough



2These claims can also be brought pursuant to the First Amendment. Please see
Section C(i) for a similar analysis of Section 1983 claims under the First Amendment
as applied to this Plaintiff.
                                        12
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 13 of 21 PageID 95




to alter terms and conditions of employment and create a hostile or

abusive working environment, and (5) employer is responsible for that

environment under the theory of either vicarious or direct liability. Jones

v. UPS Ground Freight, 683 F.3d 1283, 115 Fair Empl. Prac. Cas. (BNA)

278 (11th Cir. 2012).

      Plaintiff fails to establish that he was subjected to any unwelcome

harassment. Paragraphs seventeen (17) through twenty-eight (28) fall

under the heading “hostile work environment” but instead detail the task

force Plaintiff was appointed to (¶17), a promotion he received (¶18),

additional duties he was entrusted with (¶19), an incident at a football

game involving a coworker’s spouse after the coworker learned that her

job position was being eliminated to create a new role for Plaintiff (¶20),

an allegation against the Plaintiff himself for discriminating against a

coworker based on her gender and race (¶21), and an investigation that

was conducted concerning reports of Plaintiff’s behavior resulting in a

report that was utilized to terminate Plaintiff (¶22-26). This section

concludes by stating that “Plaintiff was given a notice of non-renewal” of

his employment contract (¶28).




                                     13
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 14 of 21 PageID 96




      In other words, the facts alleged by Plaintiff in no way suggest that

he was subjected to any harassment whatsoever, much less any

unwelcome harassment based on his belonging to a protected group. Even

if harassment had been properly described, it was clearly not severe or

pervasive enough to alter the terms and conditions of his employment as

Plaintiff was permitted to complete the remainder of his employment

contract unimpeded.3 Plaintiff has failed to establish at least two

elements of a claim for hostile work environment (even if such claim had

been properly pled). Therefore, this claim is subject to dismissal for

failure to state a claim.

    C. Count II, Retaliation Should be Dismissed for Failure to
       State a Claim.

      Plaintiff has improperly failed to indicate whether Count II

involves a violation of his first amendment, equal protection, or due

process rights when alleging retaliation under 42 U.S.C. §1983.

Ultimately, even if Plaintiff had properly identified which of his rights




3Plaintiff failed to attach his employment contract to the First Amended Complaint.
Therefore, Plaintiff has failed to allege that non-renewal of such agreement was
improper in any way. Instead, Plaintiff improperly states that he was “terminated”
multiple times in the Complaint when in fact his contract expired and was non-
renewed.
                                        14
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 15 of 21 PageID 97




were allegedly implicated, the facts contained in Plaintiff’s First

Amended Complaint are insufficient to support this cause of action.

       i.   First Amendment Claim of Retaliation under 42 U.S.C.
            §1983.

      Assuming, arguendo, that Count II of Plaintiff’s First Amended

Complaint alleged a §1983 First Amendment claim for retaliation,

Plaintiff was not entitled to such protections in his various roles with the

University (as alleged).     “The First Amendment protects a public

employee's right, in certain circumstances, to speak as a citizen

addressing matters of public concern.” Garcetti v. Ceballos, 547 U.S. 410

(2006). However, the Supreme Court in Garcetti noted that while it was

well settled that a state cannot condition public employment on a basis

that infringes the employee's protected interest in freedom of expression,

there was no First Amendment claim under 42 U.S.C. § 1983 for

statements made by a public employee pursuant to his or her official

duties or responsibilities. See also Hartman v. Moore, 547 U.S. 250, 259

(2006) (noting that in a retaliation case brought pursuant to Bivens, or §

1983, the plaintiff must show a causal connection between a defendant's

retaliatory animus and subsequent injury). Under Garcetti, whether a

public employee speaks as an employee or a citizen, for purposes of a First

                                     15
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 16 of 21 PageID 98




Amendment retaliation claim, depends on whether the speech was made

pursuant to his official duties.

      Plaintiff states that “Plaintiff worked as an Associate Vice

President for Strategic Initiatives, Communications and Marketing for

Defendant.” First Amended Complaint at ¶3, 13. Plaintiff further served

on a task force devoted to diversity, equity and inclusion. Id. at ¶17. This

task force “was responsible for identifying and implementing actionable

strategies to transform the culture of Defendant…” Id. In Count II,

Plaintiff claims that he engaged in a protected activity by submitting

complaints of race discrimination to his employer. Id. at 57. However,

based on the United States Supreme Court decision in Garcetti, and the

case law that followed, Plaintiff had a duty based on his employment

roles at the University to report such alleged discrimination. Therefore,

these complaints are not protected by the First Amendment and

Plaintiff’s claim for retaliation under 42 U.S.C. §1983 for First

Amendment violation (if properly pled as such) must be dismissed.

      ii.   Equal Protection Claim of Retaliation under 42 U.S.C.
            §1983.

      While Plaintiff’s Count II does not explicitly implicate his

constitutional rights to equal protection, Plaintiff does claim that Section

                                     16
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 17 of 21 PageID 99




1983 prohibits employers from taking adverse employment action

against employees in retaliation for their engaging in statutorily

protective activities (See First Amended Complaint at ¶55) and that he

was subjected to unlawful discrimination of the basis of race (¶58)

leading to an investigation and termination of Plaintiff’s employment

(¶59). However, the Eleventh Circuit has held that “[a] pure or generic

retaliation claim, however, simply does not implicate the Equal

Protection Clause.” Watkins v. Bowden, 105 F.3d 1344, 1355 (11th Cir.

1997). See also Ratliff v. DeKalb County, 62 F.3d 338, 340 (11th Cir.1995)

(“…no clearly established right exists under the equal protection clause

to be free from retaliation.”).4 The Court in Watkins went so far as to

state that “equal protection claims for retaliation are best characterized

as mere rewording of First Amendment retaliation claim[s].” Watkins,

105 F.3d 1344, 1353-1354 (11th Cir 1997) citing Vukadinovich v. Bartels,

853 F.2d 1387, 1391–92 (7th Cir.1988).




4 See also Grossbaum v. Indianapolis–Marion County Bldg. Auth., 100 F.3d 1287,
1296 n. 8 (7th Cir.1996) (Equal Protection Clause “does not establish a general right
to be free from retaliation”); Bernheim v. Litt, 79 F.3d 318, 323 (2d Cir.1996) (“[W]e
know of no court that has recognized a claim under the equal protection clause
for retaliation following complaints of racial discrimination.”).
                                         17
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 18 of 21 PageID 100




      Count II would fail under an equal protection analysis based on the

 clear rule of law in the Eleventh Circuit that retaliation claims pursuant

 to 42 U.S.C. §1983 do not implicate the Equal Protection Clause.

      iii.   Due Process Claim of Retaliation under 42 U.S.C.
             §1983.

      Had Plaintiff identified his right to due process as the basis for his

 Section 1983 claim, his claim would still be subject to dismissal. Plaintiff

 claims that his employment with Defendant was terminated based upon

 his race and his reporting of discriminatory activities. The Eleventh

 Circuit does not recognize substantive due process claims for pretextually

 terminated public employees. See McKinney v. Pate, 20 F.3d 1550 (11th

 Cir. 1994). Because employment rights are created by state law and thus

 not “fundamental rights” protected by the Constitution, they are not

 entitled to substantive due process protection. Id. at 1560.

      On the other hand, a Section 1983 procedural due process violation

 requires proof of three elements: (1) a deprivation of a constitutionally

 protected liberty or property interest; (2) state action; and (3)

 constitutionally inadequate process. Reams v. Irvin, 561 F.3d 1258, 1267

 (11th Cir. 2009). Plaintiff has not, and cannot, establish the first element

 if this claim because no property right in government employment exists

                                      18
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 19 of 21 PageID 101




 if an employee is subject to discharge at will and no showing of good cause

 is necessary to terminate his employment. Tie Qian v. Secretary, Dep’t of

 Veterans Affairs, 432 F. App’x. 808, 811 (11th Cir. 2011). Further, a person

 must have more than a “mere unilateral expectation” of continued

 employment to enjoy a protected property interest in that employment.

 Warren v. Crawford, 927 F.2d 559, 562 (11th Cir. 1991) (citing Regents of

 State Colls. v. Roth, 408 U.S. 564, 577 (1972)). Plaintiff has not alleged a

 property right in his employment with Defendant or that he was

 anything but an at-will employee. Therefore, he cannot establish a claim

 for procedural due process violation under Section 1983.

   D. Conclusion

      Plaintiff’s First Amended Complaint is subject to dismissal because

 it is a shotgun pleading and, more importantly, Plaintiff has failed to

 identify which right(s) he alleges have been violated by Defendant.

 Section 1983 is a procedural device that creates liability for violating

 other federal laws. Plaintiff has not pled a violation of any federal law.

 Section 1983 creates a remedy when rights are violated but does not

 create any rights itself. Further, Plaintiff’s claims under 42 U.S.C. §1983

 could not survive a motion to dismiss even had they been properly pled,


                                      19
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 20 of 21 PageID 102




 due to the dearth of factual support and basis in the First Amended

 Complaint.

      WHEREFORE, Defendant, The University of Central Florida

 Board of Trustees respectfully requests this Court enter an Order

 requiring Plaintiff to provide a more definite statement or, in the

 alternative, respectfully requests this Court to enter an Order dismissing

 the First Amended Complaint and Demand for Jury Trial, and any other

 relief as this Court deems just and proper.

 Dated: April 27, 2021              Respectfully submitted,

                                    /s/ Sharon J. Henry
                                    SHARON J. HENRY, ESQUIRE
                                    Florida Bar Number 0959774
                                    Mateer & Harbert, P.A.
                                    225 East Robinson Street, Ste. 600
                                    Orlando, Florida 32801
                                    Telephone: (407) 425-9044
                                    Facsimile: (407) 423-2016
                                    shenry@mateerharbert.com
                                    lpretto@mateerharbert.com
                                    dmalinowski@mateerharbert.com
                                    Attorneys for Defendant, The
                                    University of Central Florida Board of
                                    Trustees

                      CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 27, 2021, I electronically filed

 the foregoing document with the Clerk of Court using the CM/ECF

                                      20
Case 6:21-cv-00547-GAP-DCI Document 14 Filed 04/27/21 Page 21 of 21 PageID 103




 system, which will send notice of the filing to the following CM/ECF

 participant:

          Reshad D. Favors, Esq.

                                    /s/ Sharon J. Henry
                                    SHARON J. HENRY, ESQUIRE
                                    Florida Bar Number 0959774
                                    Mateer & Harbert, P.A.
                                    225 East Robinson Street, Ste. 600
                                    Orlando, Florida 32801
                                    Telephone: (407) 425-9044
                                    Facsimile: (407) 423-2016
                                    shenry@mateerharbert.com
                                    lpretto@mateerharbert.com
                                    dmalinowski@mateerharbert.com
                                    Attorneys for Defendant, The
                                    University of Central Florida Board of
                                    Trustees

 4849-0593-6614, v. 1




                                      21
